Name: Commission Regulation (EEC) No 2662/93 of 29 September 1993 amending Regulation (EEC) No 2599/93 introducing a countervailing charge on apples originating in New Zealand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 244/ 16 Official Journal of the European Communities 30 . 9 . 93 COMMISSION REGULATION (EEC) No 2662/93 of 29 September 1993 amending Regulation (EEC) No 2599/93 introducing a countervailing charge on apples originating in New Zealand amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of apples originating in New Zealand must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2599/93, 'ECU 5,36' is hereby replaced by 'ECU 7,47'. Article 2 This Regulation shall enter into force on 30 September 1993. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2599/93 (3) introduced a countervailing charge on apples originating in New Zealand ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 238, 23. 9 . 1993, p. 29.